CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT ("Agreement") is dated September 29, 2009, between
AMERICAN SIERRA GOLD CORP., a corporation with offices at 8th floor, 200 S.
Virginia, Reno NV 89501 (the "Company") and Johannes Petersen, businessman, with
an address at 2 Eaton Gate, London, SW1W9BJ, United Kingdom (the "Director").

 

NOW THEREFORE THIS AGREEMENT WITNESSES as follows:

 

1.1       Appointment of Director. The Company hereby agrees to appoint the
Director as a member of the Company's Board of Directors (the "Board") and the
Director hereby agrees to be a member of the Board upon the execution of this
Agreement. The Director will advise the Company on issues as requested by the
Company and will act as Chief Financial Officer of the Company (the "Services").
The Company will notify the public of the Director's position. The Director will
make himself reasonably available to attend meetings or for conversations to
discuss the business of the Company at the Company's request.

 

1.2       Compensation. As compensation for being a member of the Board pursuant
to this Agreement, the Company agrees to pay US$5,000 per calendar month to the
Director, amount which will be payable on the 1st working day of each month this
Agreement remains valid.

 

1.3       Restricted Shares. As compensation for being a member of the Directory
Board pursuant to this Agreement, the Company agrees to grant 1,000,000
restricted shares of the Company's common stock (the "Shares") to the Director
upon this Agreement becoming effective. The share shall vest over a period of
one year from the date this agreement becomes effective.

 

1.4       Director's Acknowledgements. The Director acknowledges that the Shares
will not be registered under the laws of any country, including the United
States Securities Act of 1933 (the "1933 Act"), or under any state securities or
"blue sky" laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or to U.S. Persons, except in
accordance with the provisions of Regulation S under the 1933 act, pursuant to
an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and only in accordance with all applicable
securities laws. "United States" and "U.S. Person" are as defined by Regulation
S under the 1933 Act.

 

1.5       Expenses. The Company will reimburse the Director for pre-approved
expenses necessarily incurred by the Director carrying out his duties.

 

1.6       Independent Contrator. In performing the Services, the Director shall
be an independent contractor and not an employee of the Company. Nothing in this
Agreement shall be deemed to require the Director to provide the Services
exclusively to the Company and the Director hereby acknowledges that the Company
is not required and shall not be required to make any remittances and payments
required of employers by statute on the Director's behalf and the Director or
any of its agents shall not be entitled to the fringe benefits provided by the
Company to its employees.

 

 



--------------------------------------------------------------------------------

 

1.7       Termination. This Agreement is deemed effective upon execution and
will continue in force and effect unless terminated by either party who shall be
entitled, at any time, to terminate this Agreement upon 60 days written notice
delivered to the other party.

 

1.8       Maintenance of Confidential Information. The Director acknowledges
that in the course of his appointment hereunder the Director may have access to
Confidential Information. The Director acknowledges that Confidential
Information constitutes a proprietary right, which the Company is entitled to
protect. Accordingly, the Director covenants and agrees that during the term of
this Agreement and thereafter until such time as all the Confidential
Information becomes publicly known and made generally available through no
action or inaction of the Director, the Director will keep in strict confidence
the Confidential Information and shall not, without prior written consent of the
Company in each instance, disclose, use or otherwise disseminate the
Confidential Information, directly or indirectly, to any third party.

 

1.9       Entire Agreement. The parties hereto agree that they have expressed
herein their entire understanding and agreement concerning the subject matter of
this Agreement and it is expressly agreed that no implied covenant, condition,
term or reservation or prior representation or warranty shall be read into this
Agreement relating to or concerning the subject matter hereof or any matter or
operation provided for herein.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

AMERICAN SIERRA GOLD CORP

 

Per: /s/ Wayne Gruden      

 

Authorized Signatory

 

 

EXECUTED in the presence of:

)

/s/  Arie Merrin               

)

Signature of Witness

)

Arie Merrin

)

/s/ Johannes Petersen

Print Name of Witness

)

JOHANNES PETERSEN

3360 River Rd. West

)

Address of Witness

)

Delta B.C, Canada

)

Businessman

)

Occupation of Witness

)

 

 

 

 



 